Citation Nr: 0923686	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 30, United States Code.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 8, 2000 to 
November 7, 2002.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in August 2007.  This matter was 
initially on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

Unfortunately, this appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a 
review of the record shows that this case must again be 
remanded in order to ensure compliance with previous remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In the August 2007 Remand, the Board explained that, although 
the Veteran contended that she was entitled to VA educational 
benefits because she was involuntarily separated from service 
due to unsuitability, no service records relevant to the 
finding were of record and the Veteran's representative 
asserted that VA did not comply with its duty to assist in 
not obtaining relevant service records.  Consequently, the 
Board remanded the claim so that the service treatment and 
personnel records could be obtained and associated with the 
claims folder and the claim, thereafter, readjudicated.

The record reflects that, on remand, the Board notes that 
another copy of the DD Form 214 was associated with the 
claims folder noting a separation code of "JHJ" and the 
narrative reason for separation as "unsatisfactory 
performance."  There is also email correspondence dated in 
October 2007 wherein it is reported by an individual from the 
Department of Defense that the Veteran had an enlistment of 
five years, only served two years of her obligation, and was 
separated for a reason (i.e., unsatisfactory performance) 
that was considered "other" and, thus, she was not eligible 
for educational assistance benefits under Chapter 30.  The 
supplemental statement of the case subsequently issued in 
December 2007 reads that VA received the Veteran's service 
treatment records and on the medical record dated October 4, 
2002, the physician stated that the Veteran was fit for full 
duty at that time and not involuntarily discharged. 

However, as pointed out by the Veteran's representative in 
the June 2009 Written Brief Presentation, the service records 
have not been associated with the claims folder as requested 
in the remand and, consequently, neither the Board nor the 
representative can independently review or verify the agency 
of original jurisdiction's statement that the Veteran was fit 
for full duty at the time of discharge and not involuntarily 
discharged due to failure to pass the running portion of her 
physical.    

Thus, as there has not been sufficient compliance with prior 
remand directives, the Board finds that another remand is 
required.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's service treatment records 
and service personnel records from the 
appropriate authority(ies) should be 
obtained and associated with the folder.  
If no service records are available, such 
should be noted for the record.

2.  After the development requested above 
has been completed, Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board, if in order. 

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




